Title: To George Washington from Lund Washington, 20 November 1782
From: Washington, Lund
To: Washington, George


                  
                     Dr Sir
                     Mount Vernon Novmbr 20th 1782
                  
                  Your Letter of the 6th Inst. is at hand—I have lookd over Dows Land. one half of it (I speak by guess and not from any measurement) is as valuable as most Land in the cty. it is tolerable well Fenced and divided into four Divisions bounded on Cameron run part of each of those divisions have been much worn by Corn Tobacco &c. &c.—and some few gullys washd in them, but no great injury to them there is, they say within two of them, 40 Acres of improved Meadow.  there may be, part of the Meadow is very good perhaps 2/3 of it, and the other appears to want manure there may be much more meadow made, one of the divisions has no meadow ground, but is quite level and does afford excellent pasture, and woud with a little rest be much better there are above the flat Lands at the foot of the Hill several Springs which afford excellent Water, and Dow me might be made to water grat part of the meadows.  the High Land is part in Wood and part cleard—gullied & broken, Stoney and much worn—but with rest woud turn out Clover and Goose grass—the Wood Land is broken, Stoney and poor the growth on some part of it little Scrubby Oaks not yeildg a Rail tree on an Acre, but the grater part is a growth of Hickory, Chesnut and oak but not much Timber for Rails or other purposes on it—the House is such a one as Poseys at the Ferry the other Houses in the yard of very little Value, small and almost tumbling down—there are two Tobacco Houses which they have converted into Stables & a kind of Barn these Houses have been long Built, the Situation is handsome the House is on a riseg ground above the Flat Lands, you have a veiw of Alexandria the Meadows are in veiw below the House, so are Gilpins Meadows and mills which make the prospect very pretty had I money at command I shoud be willing to give £2000 for it and live at it—it is so near Alexandria, the road Level all the way that it certainly will if ever have peace and Alexandria improve, be a very profitable Spot of Land but I now believe Dulany will not have it in his power to make the exchange dureg Mrs French’s life—from a Conversation I had with him on Monday last he gave me to understand that nothing but T.P. & Littles valuing each Land woud satisfy Mrs F.—for his part he said he had rather have Dows—I told him he woud lose it as the matter coud not be put of longer the Land woud be sold to another unless they agreed to the exchange immediately—knowg your desire to get Mrs F. Land I am really very anxious to bring about an exchange—some who are intimate in Mrs F. Family & Dulanys tell me that I may depend Mrs F. will never agree to any exchange nor make offers that there is the least chance of being Accepted—Mrs Washington sets off this Moment crossg over to Mr Digges and intends to Bladensburg PortStewart attends her—I Hope she will get safe to you—I must conclude Your affectionate Hbl: Servt
                  
                     Lund Washington
                  
               